DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/556083, filed on 04/15/2016.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 05/11/2020, 05/11/2020, 03/10/2021, 10/06/2021, 11/12/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	In the 17 page 05/11/2020 IDS, Non-Patent Literature (NPL) Documents No. 8–13 and 30 were stricken because no copy of the same was filed.  For NPL Documents No. 8–13, applicant may instead cite the corresponding pre-grant publication number for each document to make it properly of record.  NPL Documents No. 15 and 17 were stricken because they are respectively duplicate citations of NPL Documents No. 14 and 16.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 recites: 
“GBP reduction rate (%) = {(G1-G0)/G0} * 100.” 
This should be corrected to include subscripts as follows: 
 ---   GBP reduction rate (%) = {(G1-G0)/G0} * 100 --- 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the superabsorbent polymer having a particle size of 300 µm to 600 µm" in lines 8–9.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2–8 are indefinite by reason of their dependency from claim 1.
	Appropriate correction is required.

Claim Interpretation
	Claim 1 lines 8–10 recite "the superabsorbent polymer having a particle size of 300 µm to 600 µm […] is obtained by pulverizing the superabsorbent polymer using a ball mill under 300 rpm for 20 minutes then size-sorting the pulverized superabsorbent polymer” (emphasis added).  The superabsorbent polymer of superabsorbent polymer in line 1 consequently does not require the specifics of lines 8–10.  For the purposes of the rejections below, the “superabsorbent polymer” of line 1 will be interpreted as comprising a base polymer powder; and a surface-linked layer formed on the base polymer powder as in lines 1–4.  The “particle size” and “GBP reduction rate” in lines 4–10 will be interpreted as characterizing the “superabsorbent polymer” in line 1 if processed in the manner of lines 9-10 e.g., as experimental conditions for testing the polymer but not limiting the polymer by particle size or process language.
superabsorbent polymer having a particle size of 300 µm to 600 µm of lines 8–10 under the experimental conditions of that claim, rather than of the underlying superabsorbent polymer of claim 1.
	Claim 3 recites properties (CRC, AUL, GBP, 5 min gel-vac-AUL) of a superabsorbent polymer having a particle size of 300 µm to 600 µm of lines 1–4 of that claim.  Since the claim depends from claim 1, these properties will be interpreted as characterizing the “superabsorbent polymer” in line 1 if processed in the manner of claim 1 lines 9-10 e.g., as experimental conditions for testing the polymer, rather than of the underlying superabsorbent polymer of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1–5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0102750 A1).
	With respect to claim 1, Watanabe teaches a polyacrylic acid water absorbent resin powder, wherein the underlying polymer powder is a crosslinking polymer of an at least partially neutralized acrylic acid monomer; and the polymer powder is surface crosslinked for enhanced properties.  Id. at abstract, ¶ 136, 142–143, 394.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
	Watanabe teaches a surface-crosslinked water absorbent powder.  Id. at abstract.  The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer).  Id. at ¶ 395, 404, 416.  A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbency.  Id. at ¶¶ 147, 159–161.  The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm.  Id. at ¶¶ 315, 316, 323, 326, 425.
	The present disclosure likewise describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water-containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer.  Spec. 2.
	While Watanabe does not directly disclose a GBP reduction rate of the absorbent resin powder when processed to a particle size  of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size of 300 µm to 600 µm to possess a GBP reduction rate in the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Watanabe teaches a surface-crosslinked water absorbent powder.  Id. at abstract.  The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer).  Id. at ¶ 395, 404, 416.  A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbency.  Id. at ¶¶ 147, 159–161.  The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm.  Id. at ¶¶ 315, 316, 323, 326, 425.
	The present disclosure likewise describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water-containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer.  Spec. 2.
	While Watanabe does not directly disclose a reduction rate of absorbency under load of the absorbent resin powder when processed to a particle size of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size of 300 µm to 600 µm to possess a reduction rate of absorbency within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Watanabe teaches a surface-crosslinked water absorbent powder.  Id. at abstract.  The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer).  Id. at ¶ 395, 404, 416.  A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbency.  Id. at ¶¶ 147, 159–161.  The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm.  Id. at ¶¶ 315, 316, 323, 326, 425.
	The present disclosure likewise describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water-containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer.  Spec. 2.
	While Watanabe does not directly disclose a CRC, AUL, GBP, and 5min gel-vac-AUL values of the absorbent resin powder when processed to have a particle size of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size  of 300 µm to 600 µm to possess CRC, AUL, GBP, and 5min gel-vac-AUL values within the claimed range of each.  Since the USPTO does not have 
	With respect to claim 4, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, the claimed superabsorbent polymer comprises a base polymer powder and a surface-crosslinked layer formed on the base polymer powder.  Its patentability does not depend upon the method of surface-crosslinking the base polymer powder.
	As already discussed above, Watanabe teaches a surface-crosslinked water absorbent powder.  Id. at abstract.  The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer).  Id. at ¶ 395, 404, 416.  A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbancy.  Id. at ¶¶ 147, 159–161.
	With respect to claim 5, Watanabe teaches that the dispersant content is 0.01 to 5 parts by weight (pbw) per 100 parts by weight of the resin powder. Id. at ¶ 161.
	With respect to claim 7, Watanabe teaches 1,4-butanediol, 1,6-hexanediol, propylene glycol, and ethylene carbonate as surface crosslinking agents.  Id. at ¶ 399.
	With respect to claim 8, Watanabe teaches employing 0.1 to 5 parts by weight (pbw) of a surface crosslinking agent per 100 pbw of the water absorbent resin powder.  Id. at ¶ 403.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0102750 A1) as applied to claim 4 above, and further in view of Torii et al. (US 7638570 B2).
	Watanabe Par. 416 discloses including inorganic fine particles like silicon dioxide as a liquid permeability enhancer with the surface crosslinking agent, and incorporates Torii by reference, but is silent as to the amount of the inorganic fine particles.
Id.
	Given that Watanabe teaches including inorganic fine particles and the advantages of the inorganic material taught by Torii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to surface crosslink the resin powder in the presence of an amount of inorganic material as presently claimed in order to adjust the liquid permeability and capillary suction force as well as increase the saline flow conductivity of the water-absorbing resin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763